Citation Nr: 1812083	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  12-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches prior to February 7, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Stephen M. Vaughn of Alpha Disability


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from December 1988 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted service connection for migraine headaches and assigned a noncompensible rating, effective from December 6, 2010-the date of the claim.  

In October 2014, this matter was remanded for additional development, to include providing the Veteran with a contemporaneous examination.

In a March 2015 rating decision, the RO subsequently granted a 30 percent rating effective as of February 7, 2014.  Because the increased rating assigned to the Veteran's service-connected migraine headaches is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the entire appeal period, the Veteran's migraine headaches were more nearly approximated as characteristically prostrating attacks occurring on average once a month over the last several months.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a disability rating of 30 percent, but no higher, were met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code (Code) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017). 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).

Where an award of service connection for disability has been granted, and the assignment of the initial disability rating is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  "Staged ratings" are appropriate when distinct time periods with different levels of impairment can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistencies in statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's migraine headache disability is currently rated under Code 8100.  See 38 C.F.R. § 4.124a.  The Veteran's migraine headaches are assigned 0 percent disability rating for the period prior to February 7, 2014, and a 30 percent disability rating thereafter.

Code 8100 provides disability ratings for migraine headaches as follows: a 10 percent rating is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria and the Court have not defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (32th ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Code 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU).  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.

The Veteran's claim for service connection for headaches was received in December 2010.

A December 2010 VA treatment note reflects a report of headaches once a month lasting up to three days with phonophobia.

During the April 2011 VA examination, the Veteran reported headaches starting in the back of his head, lasting about 3 days at a time, occurring about 3 times per month.  He reported that when the headache occurs he feels that his vision shakes and he becomes sensitive to light.  The severity is about a 9/10.  He says he needs to lie down and try to sleep off the headache, but he does get up and go to work if needed.  He indicated that he is unable to do activities during a headache.

During a February 2014 VA neurology consultation, the Veteran described his headaches as a "throbbing pain" located primarily at the top of his head, with a band-like pressure surrounding the sides of his head.  He indicated that the frequency is about twice a month over the past two months.  He noted that the headaches wake him from his sleep.  He denied aura, photophobia, nausea, paralysis, and numbness.

Pursuant to the October 2014 remand, the Veteran was examined in January 2015.  During the examination, the Veteran reported headache pain on both sides of the head accompanied by sensitivity to light that last about a day occurring about once a month.  The Veteran reported that he was currently employed as a firefighter. 
Resolving doubt in favor of the Veteran, the Board finds collectively the December 2010, April 2011, February 2014, and January 2015 VA findings regarding the nature, frequency and duration of his headaches meets the criteria for a rating of 30 percent under Code 8100 throughout the entire appeal period.

Here, the evidence in the record consistently reflects migraine headaches that occur on average at least once a month without complete incapacitation.  

Although there is no evidence on the record to indicate that the Veteran possesses specialized skills or training which would enable him to make a medical diagnosis, the Veteran is competent to diagnose his own symptoms and can accordingly provide lay testimony as to those symptoms.  38 C.F.R. § 3.159(a)(2) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  No evidence is of record to the contrary as to the frequency and severity of the migraines.  

The Board further finds that at no time during the applicable appeal period has the criteria for a 50 percent rating under Code 8100 been met.  As explained above, the criteria for a 50 percent rating include very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence of record as a whole, including several of the Veteran's own statements, mostly reflects that the Veteran has experienced on average one to two migraine headaches per month during the period on appeal, but certainly not "very frequent."  Also, there is no evidence suggesting the headaches are productive of "severe economic inadaptability."  The Board observes that during the January 2015 VA examination, the Veteran reported that he was currently working fulltime as a firefighter.  There is no indication from the evidence that he has missed any time from work due to his headaches.

In summary, the criteria for a 30 percent rating for the entire appeal period have reasonably been met.  The Board notes, however, the criteria for a rating in excess of 30 percent at any point during the appeal have not been met.  As the preponderance of the evidence is against any further increased or "staged" ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part of the claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, there is no specific evidence or allegation that this disability, alone, renders him unable to secure or follow a substantially gainful occupation.  In fact, as noted, the record shows that the Veteran is presently employed full time as a firefighter.  Therefore, any further consideration of a TDIU in connection with the claim on appeal is not warranted.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial 30 percent rating, but no higher, for migraine headaches is granted for the entire appeal period.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


